Citation Nr: 0427447	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  98-033 76A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
December 1955 to April 1956 in the U.S. Army National Guard, 
a period of unverified service in the U.S. Army Reserves, and 
a period of active duty in the U.S. Army from January 15, to 
March 8, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, that denied the veteran's claim 
of entitlement to service connection for a respiratory 
condition.  The veteran disagreed with this decision in March 
1997.  A statement of the case was issued in February 1998 
and the veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in March 1998.  A personal 
hearing was held on the veteran's claim in June 1998.  In 
supplemental statements of the case issued to the veteran and 
his service representative in June 1998 and February 2004, 
the RO concluded that no change was warranted in the denial 
of the veteran's claim.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's respiratory condition existed prior to 
service and was not aggravated by active service.


CONCLUSION OF LAW

A respiratory condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, regarding the issue of entitlement to 
service connection for a respiratory condition, a 
substantially complete application was received on May 17, 
1996.  Thereafter, the AOJ (in this case, the RO) denied this 
claim in a rating decision dated in March 1997.  Only after 
that rating action was promulgated did the AOJ, on April 17, 
2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on April 17, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in July 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for a respiratory 
condition.  In a letter dated in April 2003, the veteran and 
his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, what records VA 
would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claim, and of the need to advise VA of or submit any 
additional information or evidence that he wanted considered.  
See Pelegrini, supra.  The veteran and his representative 
were also provided with a copy of the appealed rating 
decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
entitlement to service connection for a respiratory 
condition.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for a respiratory condition 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine); and 
Bernard v. Brown, 4 Vet. App. 384 (1993).    



Factual Background

The veteran essentially contends on appeal that he incurred a 
respiratory condition while on active duty in the U.S. Army 
from January 15, 1991, to March 8, 1991.  Alternately, the 
veteran claims that his respiratory condition pre-existed 
this period of active duty service and was worsened 
permanently as a result of such service.

A copy of the veteran's enlistment physical examination at 
the time he was recalled to active duty in January 1991 was 
not available for review.  A review of the "Report of 
Medical History" completed on January 18, 1991, indicates 
that the veteran did not provide any medical history of 
shortness of breath, pain or pressure in his chest, or 
chronic cough at that time.

A routine "over 40 screen" chest x-ray dated January 18, 
1991, indicated questionable chronic obstructive pulmonary 
disease.  The examiner suggested that pulmonary function 
testing be conducted for correlation..

On January 25, 1991, the veteran complained of a cold, a 
cough, and nasal congestion.  Objective examination of the 
veteran revealed nasal congestion and that his chest was 
clear.  He was told to return on Monday if he was not better.  
He returned on January 28, 1991, and was to be followed the 
next day with a doctor for his breathing. 

Chest x-rays performed on January 26, 1991, indicate that the 
veteran had chronic obstructive pulmonary disease with 
flattening of the diaphragms, pulmonary fibrosis, and an 
unremarkable cardiac contour, mediastinum, pulmonary vascular 
system, and spine.  The radiologist's opinion was pulmonary 
emphysema with pulmonary fibrosis, with a suggestion of 
pleural thickening in the right costophrenic angle.  

A review of a DD Form 689 "Individual Sick Slip" dated in 
January 1991, indicates that the veteran complained of nasal 
and chest congestion, a cold, exhaustion, and breathing 
difficulties.  The medical officer who completed this form 
indicated that veteran was experiencing an exacerbation of 
chronic obstructive pulmonary disease with periods of 
wheezing that certainly limited his ability to perform 
strenuous work.

A review of a consultation record dated January 29, 1991, 
indicates that the veteran had chronic obstructive pulmonary 
disease and had smoked 2 packs of cigarettes per day for the 
previous 41 years.  The provisional diagnosis was chronic 
obstructive pulmonary disease.  A different record of that 
date noted that the veteran had been evaluated for emphysema 
and for an exacerbation of chronic obstructive pulmonary 
disease.  Objective examination of the veteran revealed that 
his coronary system was negative, there were moderate rhonchi 
bilaterally in the pulmonary area, and his neck veins were 
visible but not distended.  The assessment was chronic 
obstructive pulmonary disease.  

On February 12, 1991, the veteran reported a history of a 
frequent productive cough and shortness of breath on exertion 
for approximately 2 years.  The in-service examiner noted the 
veteran's heavy smoking history of 2 packs per day for many 
years.  Objective examination of the veteran revealed that 
his lungs had prolonged expiration with a few wheezes.  The 
assessment was chronic obstructive pulmonary disease with 
chronic bronchitis and severe emphysema with a bronchospastic 
component.  The examiner recommended that the veteran be 
assigned a permanent physical profile.

On outpatient examination on February 15, 1991, the veteran 
complained of dyspnea on exertion after walking 1 block, a 
chronic, productive cough, and chest pressure on exertion.  
The veteran's medical history included moderate chronic 
obstructive pulmonary disease and smoking 2 packs per day 
since age 12, and it was noted that he continued smoking.  It 
also was noted that the veteran currently was unable to 
perform his duties.  Physical examination of the veteran 
revealed that he was able to speak in sentences, he was 
acrocyanotic (or suffering from a circulatory disorder in 
which the hands are persistently cold and blue), his pharynx 
was red with no lesions, his neck showed no signs of 
adenopathy, and there were decreased breath sounds 
bilaterally and wheezing noted on forced expiration of the 
lungs.  X-rays showed emphysematous changes in the chest.  
The assessment was moderate chronic obstructive pulmonary 
disease, with a note that the veteran was unable to perform 
his duties and should be separated from active service.

A "Physical Profile" dated February 25, 1991, indicates 
that the veteran had chronic obstructive pulmonary disease 
with chronic bronchitis and severe emphysema with a 
bronchospastic component.  He was assigned a permanent 
profile for no crawling, running, jumping, or marching, no 
mandatory strenuous physical activity, and no assignment 
requiring exposure to a dusty environment.  The medical 
officers who completed this form concluded that the veteran's 
chronic obstructive pulmonary disease and emphysema had 
existed prior to his being recalled to active duty in January 
1991.  They also determined that this condition had not been 
aggravated by active service and that the veteran did not 
meet the retention standards for continued active service.  

A review of U.S. Army Orders 60-112, dated in March 1991 and 
included in the veteran's service medical records, indicates 
that the veteran had been released from active duty and was 
found "non-deployable" for medical reasons and could not be 
utilized effectively based on his physical profile.

A Physical Review Board concluded in May 1991 that the 
veteran had been found non-deployable for Operation Desert 
Storm due to chronic obstructive pulmonary disease with 
chronic bronchitis and severe emphysema with a bronchospastic 
component.  It was noted that the veteran's respiratory 
condition was of sufficient severity to interfere with the 
satisfactory performance of duty.  The Physical Review Board 
concluded that the veteran did not meet the retention 
standards of medical fitness for duty and should be 
discharged from the U.S. Army Reserves.  The veteran was 
notified of his discharge due to medical disqualification for 
retention later that same month in orders notifying him that 
he had been discharged because he was non-deployable for 
medical reasons due to his physical profile.

A review of the veteran's relevant DD-214 indicates that he 
served on active duty in the U.S. Army from January 15, 1991, 
to March 8, 1991.

When he filed his claim of entitlement to service connection 
for a respiratory condition in May 1996, the veteran stated 
that he had been diagnosed with end-stage emphysema while on 
active duty from January 15, 1991, to March 8, 1991.

A review of the veteran's private outpatient treatment 
records from 1992 to 1996 indicates that, on outpatient 
treatment in September 1992, the veteran complained of 
increased shortness of breath and coughing.  The veteran's 
medical history of chronic obstructive pulmonary disease and 
emphysema was noted.  Physical examination of the veteran 
revealed that his lungs were silent.  The private examiner 
interpreted the veteran's pulmonary function testing as 
showing moderate to severe lung obstruction.  It also was 
noted that the veteran experienced chronic obstructive 
pulmonary disease symptoms and bronchitis.  The impressions 
were moderate to severe chronic obstructive pulmonary disease 
and exercise-induced asthma.  

On private outpatient treatment in November 1992, the veteran 
complained of shortness of breath.  Physical examination of 
the veteran revealed that his lungs were clear to 
auscultation and percussion.  The impressions were mild to 
moderate chronic obstructive pulmonary disease and exercise-
induced asthma.

On private outpatient treatment in April 1993, the veteran 
complained of emphysema.  It was noted that the veteran had 
been diagnosed with emphysema several years earlier, he had 
smoked for 42 years, and he had stopped smoking in July 1992.  
Physical examination of the veteran revealed an expiratory 
wheeze in both lung fields but otherwise clear lungs.  The 
impression was chronic obstructive pulmonary disease.

No complaints were noted on private outpatient treatment of 
the veteran in May 1994.  Physical examination of the veteran 
revealed that his lungs were clear to auscultation and 
percussion.  The impressions were dyspnea on exertion and 
chronic obstructive pulmonary disease.

The veteran complained of a "burning sensation" in his 
lungs and some shortness of breath on private outpatient 
treatment in March 1995.  Physical examination of the veteran 
revealed that his lungs were clear to auscultation and 
percussion.  The private examiner interpreted the veteran's 
pulmonary function tests as showing moderate lung obstruction 
with some lung restriction.  The impressions were moderate to 
severe chronic obstructive pulmonary disease and dyspnea on 
exertion.

The veteran underwent a bronchoscopy, right thoracoscopy and 
thoracotomy, and right lung reduction at a private hospital 
in July 1995.  A review of the operational report from these 
procedures indicates that the veteran had end-stage 
emphysema, progressive deterioration of pulmonary function, 
and large residual volume in the right lung.  It also was 
noted that the veteran had been a heavy smoker for many 
years.  The pre- and post-operative diagnoses included end-
stage emphysema.

The veteran reported that his breathing had improved and he 
experienced less shortness of breath on private outpatient 
examination in January 1996.  Physical examination of the 
veteran revealed pulmonary hyperinflation and occasional 
rhonchi and some rare wheezes in the lungs.  The impressions 
were chronic obstructive pulmonary disease and dyspnea on 
exertion.

  Physical examination of the veteran in June 1996 revealed 
that he was suffering from chronic obstructive pulmonary 
disease symptoms, he was status-post thoracic surgery, the 
bullae  were gone, and his lungs were clear to auscultation 
and percussion.  The impressions were chronic obstructive 
pulmonary disease and status-post lung reduction and 
bullectomy.

The veteran testified at his personal hearing held at the RO 
in June 1998 that prior to being recalled to active duty in 
January 1991, he had not experienced any respiratory 
symptoms.  He testified that the weather had been rainy, 
windy, and cold during his active duty service in early 1991 
and that these conditions had contributed to his respiratory 
condition.  He testified further that he had first been 
diagnosed with a respiratory condition after reporting to 
sick call while on active duty service in 1991.  He also 
testified that his respiratory condition had been aggravated 
by active duty service in 1991.

The veteran disputed the transcription of his June 1998 
personal hearing in a statement submitted to the RO in May 
2003.  The veteran stated that he had not incurred emphysema 
during active service in 1991, but that it had been 
aggravated by the weather conditions during such service.  
The veteran described the weather conditions as "very bad" 
and continuously "very cold, damp, and rainy."  During this 
period of active service, the veteran stated that he had 
developed a bad cough and had reported to sick call where he 
had been diagnosed with emphysema and chronic obstructive 
pulmonary disease.

A review of the veteran's private outpatient treatment 
records for the period from June 2001 to August 2001, 
received at the RO in August 2003, does not show any 
treatment for a respiratory condition.


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for a respiratory condition that he incurred during active 
service in 1991.  Alternately, they contend that the 
veteran's respiratory condition pre-existed this period of 
active service and was worsened permanently as a result of 
such service.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Service 
connection also may be granted for a pre-existing injury or 
disease aggravated by active service where there is an 
increase in such disability during service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease or injury.  38 C.F.R. § 3.306 (2003).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.

Where a veteran served for 90 days in active service, and 
bronchiectasis develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for a respiratory 
condition.  

Initially, the Board notes that the veteran was on active 
duty only from January 15, 1991, to March 8, 1991, or a total 
of 54 days' active service, when he contends that he incurred 
a respiratory condition.  Accordingly, the veteran is not 
entitled to claim service connection for a respiratory 
condition on a presumptive service connection basis as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 460 
(1994) (where the law and not the evidence is dispositive of 
the claim, the claim should be denied because of lack of 
entitlement under the law).  

The Board observes that the veteran had a chest x-ray and 
cardiovascular risk screening as part of an "over 40 
screen", on January 18, 1991, just 3 days after being 
recalled to active duty.  The Board finds this sufficiently 
contemporaneous in time as to constitute examination at 
entrance onto active duty.  The chest x-ray at that time 
noted possible chronic obstructive pulmonary disease.  

Thus, the Board finds that the x-ray evidence of possible 
chronic obstructive pulmonary disease on January 18, 1991 
establishes that the disorder existed prior to service, and 
that the veteran is not entitled to the presumption of 
soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The question becomes, then, whether the veteran's respiratory 
disorder was aggravated by his short period of active 
service.  On January 25, 1991,  the veteran was seen in the 
clinic complaining of a cold, cough, and nasal congestion.  
Chest
x-ray on January 26, 1991, confirmed the presence of chronic 
obstructive pulmonary disease and pulmonary emphysema in the 
veteran's lungs.  The veteran was diagnosed with chronic 
obstructive pulmonary disease on January 29, 1991.  A sick-
slip dated that month noted the veteran was having an 
exacerbation of chronic obstructive pulmonary disease.  The 
in-service examiner concluded on February 12, 1991, that the 
veteran had chronic obstructive pulmonary disease with 
chronic bronchitis and severe emphysema with a bronchospastic 
component and recommended that the veteran be assigned a 
permanent physical profile.  Finally, on February 15, 1991, 
the in-service examiner concluded that the veteran's 
respiratory problems prevented him from performing his duties 
and recommended that he be separated from active service.  A 
detailed review of the permanent physical profile assigned to 
the veteran on February 25, 1991, indicates that his chronic 
obstructive pulmonary disease with chronic bronchitis and 
severe emphysema with a bronchospastic component had existed 
prior to his being recalled to active duty in January 1991.  

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support 
a finding of aggravation, the evidence must establish that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).  The evidence of the 
veteran being treated for an exacerbation of chronic 
obstructive pulmonary disease during service does not, 
therefore, constitute evidence of aggravation

The remaining post-service medical evidence next shows 
treatment in September 1992, where the veteran reported 
having occasional shortness of breath, congestion and 
occasional cough.  Following examination and testing, 
diagnosis rendered was chronic obstructive pulmonary disease, 
moderate to severe. Thereafter, he was seen for a variety of 
respiratory complaints, and subsequently underwent surgery in 
1995 for bullous emphysema.  However, none of the veteran's 
post-service private treating examiners related any of his 
various respiratory complaints to the veteran's period of 
active service from January to March 1991 or to any incident 
of such service.  

In summary, there is no medical evidence showing that the 
chronic obstructive pulmonary disease shown on x-ray at 
entrance underwent any permanent increase in disability 
during his approximately 54 days in service.  Although he was 
treated in service for what had been termed an exacerbation 
of chronic obstructive pulmonary disease, the evidence does 
not establish that the underlying conditioned worsened during 
service.  This is confirmed by the fact that the veteran was 
not seen for any complaints related to chronic obstructive 
pulmonary disease until a year and a half after his discharge 
from service, and at that time he had only complaints of 
occasional shortness of breath and cough.  

Accordingly, as the evidence establishes that the veteran's 
respiratory condition existed prior to service, and underwent 
no increase in disability during service, the Board 
determines that the veteran is not entitled to service 
connection for a respiratory condition.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for a 
respiratory condition are lay statements.  In this regard, 
the Board notes that the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  Similarly, the veteran also is competent to provide 
lay statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred or aggravated a respiratory 
condition during a brief period of active service from 
January to March 1991.  However, as noted above, these 
statements are not supported by a review of the objective 
medical evidence of record.  Additionally, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran and his service representative lack such training and 
knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of the veteran's currently 
diagnosed chronic obstructive pulmonary disease and 
emphysema.  Therefore, the Board cannot assign any probative 
value to the lay assertions in the record of this claim that 
a respiratory condition was incurred or aggravated during the 
veteran's brief period of active service in 1991.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
respiratory condition.  38 U.S.C.A. §§ 1110, 1111 (West Supp. 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the appeal is denied 
in part.


ORDER

Entitlement to service connection for a respiratory condition 
is denied.



                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



